COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                              ORDER ON MOTION FOR REHEARING

Appellate case name:      Raymond Gene Lazarine v. The State of Texas

Appellate case number:    01-19-00982-CR

Trial court case number: 1411997

Trial court:              184th District Court of Harris County


       It is ordered that the motion for rehearing is DENIED.




Judge’s signature:             /s/ Veronica Rivas-Molloy
                                Acting for the Court


The panel consists of Chief Justice Radack and Justices Rivas-Molloy and Guerra.


Date: February 17, 2022